    Case: 1:20-cv-00140 Document #: 34 Filed: 08/03/20 Page 1 of 4 PageID #:162




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

TALINA RUVALCABA, on behalf of herself                 )
and all others similarly situated,                     )
                                                       )
                       Plaintiff,                      )       Case No. 20 C 0140
                                                       )
       v.                                              )
                                                       )       Judge Robert W. Gettleman
LVNV FUNDING LLC, RESURGENT                            )
CAPITAL SERVICES L.P., RESURGENCE                      )
LEGAL GROUP, P.C.,                                     )
                                                       )
                       Defendants.                     )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Talina Ruvalcaba has brought a one count putative class action complaint

against defendants LVNV Funding LLC, Resurgent Capital Services L.P. and Resurgent Legal

Group, P.C. (jointly as “RLG”) alleging that defendants violated the Fair Debt Collection

Practices (“FDCPA”)Act, 15 U.S.C. §§1692e, and 1692f, by misrepresenting that they were not

seeking court costs in an action against plaintiff in state court to collect an alleged credit card

debt. Defendants have moved under Fed. R. Civ. P. 12(b)(6), to dismiss the complaint for failure

to state a claim. For the reasons stated below, the motion is granted.

                                       BACKGROUND

       Defendant RLG filed suit on behalf of LVNV against plaintiff in Illinois state court

seeking to collect a debt originally owed to Credit One Bank, N.A. but later sold to LVNV. The

state court complaint sought judgment in the amount of $1,625.10 plus court costs. Attached to

the complaint was a form affidavit required in debt collection cases by Illinois Supreme Court

Rule 280.2. The affidavit indicated that the “charge-off” balance was $1,625.10, and that the

plaintiff (RLG, a defendant in the instant case) was not seeking any additional amounts on the
    Case: 1:20-cv-00140 Document #: 34 Filed: 08/03/20 Page 2 of 4 PageID #:163




account after the “charge off” date. In particular, the affidavit indicated that RLG was not

seeking any “accrued interest,” “non-interest charges or fees accrued,” or “attorney’s fees,” and

the balance due and owing as of the date of the affidavit was $1,625.10.

       Plaintiff alleges that she was confused as to whether defendants were seeking courts costs

as stated in the state court complaint, or whether defendants were not seeking any additional

amounts after charge-off as stated in the affidavit. As a result, she alleges that defendants used

false, misleading, and deceptive means and engaged in unfair practices in attempting to collect

the debt.

       This is not the first time that the attorneys representing plaintiffs have brought these exact

claims. In Lin v. Portfolio Recovery Associates, LLC, 2020 WL 1939186 N.D. April 22, 2020),

Judge Rowland issued a thorough and well-reasoned opinion concluding that the allegations

failed to state a claim for violating the FDCPA. Judge Guzman, relying on the reasoning in Lin,

also dismissed the identical claims in Morris v. Jefferson Capital Systems, LLC, 2020 WL

3578027 (N.D. Ill. July ,1, 2020). This court agrees with the reasoning in those cases,

particularly Judge Rowland’s analysis in Lin, and grants defendants’ motion to dismiss.

       Under the FDCPA, debt collectors cannot use “false, deceptive, or misleading

representation[s] or means in connection with the collection of any debt,” nor can they engage in

unfair practices. 15 U.S.C. §§ 1692e and 1692f. The court must consider the allegations of

FDCPA violations from the perspective of an “unsophisticated consumer.” Lin, 2020 WL

1939186 at *2 (citing Taylor v. Cavalry Inv., LLC, 365 F.3d 572, 574 (7th Cir. 2004)). In this

circuit, the unsophisticated consumer is “uninformed, naive, or trusting,” but “possesses

rudimentary knowledge about the financial world, is wise enough to read collection notices with

added care, possesses reasonable intelligence, and is capable of making basic logic deductions



                                                 2
    Case: 1:20-cv-00140 Document #: 34 Filed: 08/03/20 Page 3 of 4 PageID #:164




and inferences.” Heredia v. Capital Management Services, L.P., 942 F.3d 811, 815 (7th Cir.

2019) (internal quotations omitted). As the Seventh Circuit has cautioned, “in determining

whether a statement is confusing or misleading, a district court must tread carefully because

district judges are not good proxies for the unsophisticated consumer whose interest the statute

protects. Accordingly Rule 12(b)(6) dismissal on that issue is appropriate only if there is no set

of facts consistent with the pleading under which the plaintiffs could obtain relief.” Marquez v.

Weinstein, Pinson & Riley, P.S., 836 F.3d 808, 812 (7th Cir. 2016). Nonetheless, dismissal is

appropriate if the disputed statement is plainly, on its face, not misleading or deceptive. Heredia,

942 F.3d at 814.

       In Lin, Judge Rowland concluded that an unsophisticated consumer with reasonable

intelligence “would be able to understand from the State Court Complaint and affidavit that the

debt collector was claiming a fixed debt amount of $1,492.18 but would also seek court costs in

the case.” 2020 WL 1939186 at * 4. This court agrees with that assessment. There is simply

nothing misleading about the affidavit. It states in unequivocal terms that no additional charges

are sought on the account. The state court complaint also sought no additional charges on the

account. Even an unsophisticated consumer can understand the difference between charges on

the account and costs of bringing a suit. “The Act protects the unsophisticated debtor, not the

irrational one.” Heredia, 942 F.3d at 815. Consequently, the court concludes that neither the

affidavit nor the complaint is false, deceptive or misleading in any way. And, because the

factual basis for plaintiffs §1692f claim is the same as for the §1692e claim the §1692f claim

also fails. As noted in Lin, Under Ilinois law a prevailing plaintiff is entitled to recover court

costs. 735 ILCS 5/5-108. The state court complaint properly indicated the amount of the debt

sought “plus court costs.” The affidavit indicated that RLG was not seeking any amounts in



                                                  3
    Case: 1:20-cv-00140 Document #: 34 Filed: 08/03/20 Page 4 of 4 PageID #:165




response to an inquiry about “Additional Account Information After Charge Off.” “These state

court pleadings, which complied with forms provided and sanctioned by the Illinois courts,

cannot be described as deceptive and misleading.” Lin, 2020 WL 193186 at * 6. Defendants’

motion to dismiss is granted.

                                     CONCLUSION

       For the reasons described above and set out in Lin, defendants’ motion to dismiss [Doc.

23] is granted.




ENTER:            August 3, 2020



                                            __________________________________________
                                            Robert W. Gettleman
                                            United States District Judge




                                               4
